     Case: 3:19-cr-50026 Document #: 12 Filed: 07/23/19 Page 1 of 1 PageID #:47

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Western Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 3:19−cr−50026
                                                         Honorable Philip G. Reinhard
Luis Alfredo Delacruz
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 23, 2019:


        MINUTE entry before the Honorable Iain D. Johnston as to Luis Alfredo Delacruz
(1): Status hearing held on 7/23/2019 and continued to 10/1/2019 at 11:00 AM. The
defendant appears with new counsel Viviana Ramirez. New counsel is directed to file an
appearance. Defense attorney's oral motion to withdraw as attorney is granted. Isuf Kola is
hereby withdrawn from the case as counsel for Luis Alfredo Delacruz (1). Discovery is
tendered to new counsel on the record. Defendant's oral motion for extension of time is
granted. Government's oral motion to exclude time from 7/23/2019 to 10/1/2019 is
granted. (X−T) (yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
